Citation Nr: 0721538	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left wrist disability, 
as secondary to service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969, and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for left wrist disability.

The veteran testified at a Board hearing in April 2006.


FINDINGS OF FACT

There is a balance of evidence on the question of whether the 
veteran's service-connected right knee gave way, causing him 
to fall down the stairs, resulting in a left wrist 
disability. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for a left wrist disability, 
secondary to a service-connected right knee disability, have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
left wrist disability, which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran is service connected for a right knee disability.  
The veteran asserts that while walking down stairs in April 
1999, his service-connected right knee buckled, causing him 
to fall backwards and resulting in a fracture of his left 
wrist.  The veteran was treated at a private emergency room 
and referred to another private facility for physical 
therapy. In March 2003, he initiated a claim for secondary 
service connection for his left wrist.

At a hearing before the Board, the veteran testified that his 
knees periodically give way and/or lock, and that he wears 
knee braces on both legs.  He also uses a cane to ambulate.

The medical evidence, including VA treatment records, shows 
that the veteran had knee instability prior to his accident 
in April 1999.  In fact, in April 1998, he fell after his 
knee buckled and injured his left ankle.  As to his left 
wrist disability, the veteran testified that he sought 
treatment within days of the April 1999 accident.  Indeed, 
the medical evidence in the file shows that the veteran was 
treated for a left wrist fracture at that time, and the 
treatment provider recorded the veteran's report of a fall.  
In particular, the April 24, 1999 emergency room record 
indicates that "the patient states he fell and caught 
himself on the left hand"; the April 26, 1999 orthopedic 
physician record notes that "the patient states his leg gave 
out on him and he fell"; and the July 16, 1999 
rehabilitation record shows the reported mechanism of injury 
was "fell, knees gave away."

The veteran was afforded a VA examination in August 2003.  
While the examiner diagnosed the veteran's left wrist 
fracture, he was unable to determine a specific cause of 
injury.  He stated that "although it is possible that his 
right knee gave way...it is also just as likely that it was his 
left knee that gave way, or that he fell for any other 
reason."  In an October 2003 addendum, the examiner 
reiterated that there were a "multitude of possibilities" 
as to why the veteran fell in April 1999, causing his left 
wrist fracture.

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56.  Only 
where the "fair preponderance of the evidence" is against the 
claim will the veteran lose.  Id.

In this case, the veteran complained several times about knee 
instability prior to his accident, he promptly sought 
treatment for his wrist injury after his accident, the 
medical evidence supports the veteran's testimony about how 
he injured his wrist, and there is nothing in the veteran's 
claims file which calls into question the veracity of his 
testimony.  As such, resolving reasonable doubt in the 
veteran's favor, the evidence shows that the veteran's left 
wrist disability was caused by a service-connected 
disability.  The criteria for secondary service connection 
have therefore been met, and the veteran's claim is granted.


ORDER

Service connection for a left wrist disability, secondary to 
the veteran's service-connected knee disability, is granted 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


